COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  JERRETT WILLIAM RIPLEY,                         §               No. 08-19-00040-CR

                        Appellant,                §                 Appeal from the

  v.                                              §                112th District Court

  THE STATE OF TEXAS,                             §              of Pecos County, Texas

                         Appellee.                §              (TC# P-3892-112-CR)

                                              §
                                            ORDER

       The Court has reviewed Appellant’s response and amended response to the letter providing

notice of the Court’s intent to dismiss the appeal for lack of jurisdiction. Appellant requests that

the Court clarify the record to reflect he timely filed his notice of appeal. At the request of the

Court, the District Clerk has provided the Court with copies of the judgment of conviction and

Appellant’s motion for new trial.

       In the amended response, Appellant states that sentence was imposed on November 13,

2018, but the judgment of conviction recites that sentence was imposed on November 3, 2018.

The recitations in the judgment are presumed to be true. In an appeal from a criminal conviction,

the appellate timetable begins to run on the date sentence is imposed in open court. See

TEX.R.APP.P. 26.2(a). The notice of appeal is due to be filed thirty days after sentence is imposed

in open court unless the defendant timely files a motion for new trial. See TEX.R.APP.P. 26.2(a)(1).




                                                 1
       Appellant asserts in his amended response that he timely filed his motion for new trial on

December 3, 2018 and the trial court denied it on December 4, 2018. The District Clerk has

provided the Court with a copy of Appellant’s motion for new trial. The file-stamp on the motion

for new trial reflects that it was filed on December 6, 2018. Based on the foregoing information,

Appellant’s notice of appeal was due to be filed no later than December 3, 2018. The notice of

appeal was filed on January 16, 2019.

       The Court requests that Appellant file an additional response addressing whether Appellant

timely filed his notice of appeal. Appellant should provide the Court with any evidence supporting

his assertions that sentence was not imposed until November 13, 2018 and that he timely-filed his

motion for new trial on December 3, 2018. Appellant’s response is due to be filed no later than

February 11, 2019. The State’s reply to Appellant’s response, if any, is due to be filed no later

than February 21, 2019.



       IT IS SO ORDERED this 31st day of January, 2019.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                2